Exhibit 2.1 PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALL DEPOSITS AMONG FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF THE FIRST NATIONAL BANK OF FLORIDA MILTON, FLORIDA FEDERAL DEPOSIT INSURANCE CORPORATION and CHARTERBANK, WEST POINT, GEORGIA DATED AS OF September, 9, 2011 PURCHASE AND ASSUMPTION AGREEMENT TABLE OF CONTENTS ARTICLE I. GENERAL 1 Purpose 1 Shared-Loss Agreements 2 1.3 Defined Terms 2 ARTICLE II. ASSUMPTION OF LIABILITIES 9 2.1 Liabilities Assumed by Assuming Institution 9 2.2 Interest on Deposit Liabilities 11 2.3 Unclaimed Deposits 11 Employee Plans 12 ARTICLE III. PURCHASE OF ASSETS 12 3.1 Assets Purchased by the Assuming Institution 12 Asset Purchase Price 12 Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. 14 Puts of Assets to the Receiver 14 Assets Not Purchased by Assuming Institution 16 Retention or Repurchase of Assets Essential to Receiver 18 3.7 Receiver’s Offer to Sell Withheld Loans 19 ARTICLE IV. ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS 19 4.1 Continuation of Banking Business 19 4.2 Credit Card Business 19 4.3 Safe Deposit Business 19 4.4 Safekeeping Business 20 Trust Business 20 Bank Premises 21 4.7 Agreement with Respect to Leased Data Management Equipment 25 4.8 Certain Existing Agreements 25 Informational Tax Reporting 26 4.10 Insurance 26 Office Space for Receiver and Corporation; Certain Payments 27 4.12 Continuation of Group Health Plan Coverage for Former Employees of the Failed Bank 28 4.13 Interim Asset Servicing 29 [RESERVED] 29 Loss Sharing 29 ARTICLE V. DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK 29 5.1 Payment of Checks, Drafts, Orders and Deposits 29 5.2 Certain Agreements Related to Deposits 29 Notice to Depositors 29 ARTICLE VI. RECORDS 30 6.1 Transfer of Records 30 6.2 Transfer of Assigned Records 30 Preservation of Records 30 Access to Records; Copies 31 Right of Receiver or Corporation to Audit 31 ARTICLE VII. BID; INITIAL PAYMENT 31 ii ARTICLE VIII. ADJUSTMENTS 32 8.1 Pro Forma Statement 32 8.2 Correction of Errors and Omissions; Other Liabilities 32 Payments 32 Interest 33 8.5 Subsequent Adjustments 33 ARTICLE IX. CONTINUING COOPERATION 33 General Matters 33 9.2 Additional Title Documents 33 9.3 Claims and Suits 33 9.4 Payment of Deposits 34 Withheld Payments 34 9.6 Proceedings with Respect to Certain Assets and Liabilities 34 9.7 Information 35 9.8 Tax Ruling 35 ARTICLE X. CONDITION PRECEDENT 35 ARTICLE XI. REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION 35 Corporate Existence and Authority 35 11.2 Third Party Consent 36 11.3 Execution and Enforceability 36 Compliance with Law 36 Insured or Guaranteed Loans 36 Representations Remain True 37 No Reliance; Independent Advice 37 ARTICLE XII INDEMNIFICATION 37 Indemnification of Indemnitees 37 12.2 Conditions Precedent to Indemnification 40 12.3 No Additional Warranty 41 Indemnification of Receiver and Corporation 41 12.5 Obligations Supplemental 41 12.6 Criminal Claims 42 12.7 Limited Guaranty of the Corporation 42 12.8 Subrogation 42 ARTICLE XIII. MISCELLANEOUS 42 13.1 Expenses 42 13.2 Waiver of Jury Trial 42 Consent; Determination or Discretion 43 13.4 Rights Cumulative 43 13.5 References 43 Notice 43 13.7 Entire Agreement 44 13.8 Counterparts 44 13.9 Governing Law 44 Successors 44 13.11 Modification 44 13.12 Manner of Payment 45 Waiver 45 13.14 Severability 45 Term of Agreement 45 Survival of Covenants, Etc 45 ii SCHEDULES Page Excluded Deposit Liability Accounts Schedule 2.1(a) 47 Purchase Price of Assets or any other assets
